                       UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW HAMPSHIRE


Dennis Villano

       v.                                    Civil No. 19-cv-808-LM
                                             Opinion No. 2020 DNH 034
Long Island Pipe Supply,
Inc., et al.


                                 O R D E R

       Dennis Villano brings this action against Long Island Pipe

Supply, Inc. (“LIPS”), Long Island Pipe Supply of Massachusetts,

Inc. (“LIPSMA”), Long Island Pipe Supply of New Hampshire, Inc.

(“LIPSNH” and, collectively with LIPS and LIPSMA, the “LIPS

companies”)1, Robert Moss (“Robert”), Bradley Moss (“Bradley”),

and Michael Moss (“Michael” and, collectively with Robert and

Bradley, the “Mosses”).       Against the LIPS companies, Villano

asserts claims under the Age Discrimination in Employment Act

(the “ADEA”) for age discrimination and retaliation.       Against

all defendants, Villano asserts parallel age discrimination and

retaliation claims under both New Hampshire and Massachusetts

law.       Now before the court is defendants’ motion to dismiss



       As will be discussed below, prior to the initiation of
       1

these proceedings, LIPS changed its name to Miles Moss of New
York, Inc., LIPSNH changed its name to Miles Moss of New
Hampshire, Inc., and LIPSMA changed its name to Miles Moss of
Massachusetts, Inc. To reduce the likelihood of confusion, the
court will refer to the corporate defendants by the names under
which they are identified in Villano’s Complaint.
Villano’s claims against the LIPS companies, Robert, and Bradley

for insufficient service of process and to dismiss Villano’s

claims against LIPSMA and the Mosses for lack of personal

jurisdiction.



                 BACKGROUND FACTUAL ALLEGATIONS

    Villano worked for the LIPS companies as their Vice

President of Information Technology from July 2012 through the

termination of his employment in July 2018.    Villano contends

that at all times during the tenure of his employment, the three

LIPS companies were his joint employers and Robert, Bradley, and

Michael were his supervisors and managers.

    Villano was 61 years old when he first began working for

the LIPS companies and 67 as of the date of his termination.

According to Villano, he regularly experienced age

discrimination in the LIPS companies’ workplace.     Specifically,

Robert repeatedly told Villano that he was the LIPS companies’

oldest employee, mocked him for using dated cultural references,

asked him when he planned to retire, and insinuated that he was

too old to be driving.   On at least one occasion, Robert blamed

Villano for a younger employee’s mistake.     In addition, when the

LIPS companies needed to hire a new employee, Bradley asserted

that he did not want to hire anyone over 40 years old, and that



                                2
new hires should be “right out of college.”    Doc. no. 1 at ¶ 36.

When Villano complained regarding those statements, Robert

dismissed his concerns and expressed agreement with Bradley’s

age-biased statements.

     In 2018, the LIPS companies hired a younger employee

ostensibly to fill a position left open after the termination of

another information technology employee, but actually to take

over many of Villano’s employment responsibilities.     Villano

viewed the reduction in his responsibilities as a demotion,

notwithstanding that he did not experience a reduction in

compensation or benefits.     Shortly thereafter, according to

Villano, the Mosses terminated his employment due to his age.



                              DISCUSSION

I.   Sufficiency of Service

     The LIPS companies, Robert, and Bradley (collectively, the

“service defendants”) challenge the sufficiency of Villano’s

efforts to serve them with process in this action.     In essence,

the service defendants argue that Villano attempted to serve

them at incorrect addresses.




                                   3
     A.   Legal Standard

     Motions to dismiss for insufficient service of process are

governed by Federal Rule of Civil Procedure 12(b)(5).2   Fed. R.

Civ. P. 12(b)(5).   Under Rule 12(b)(5), objections to the

validity of service of process must be specific and must

identify with particularity the manner in which the plaintiff

has failed to satisfy the service requirements.    See Taite v.

Bridgewater State Univ., 236 F. Supp. 3d 466, 472 (D. Mass.

2017) (citing 2 Moore's Federal Practice § 12.33[1] (3d ed.

2013)); see also, e.g., O'Brien v. R.J. O'Brien & Assocs., 998

F.2d 1394, 1400 (7th Cir. 1993).

   Once the objecting party has properly challenged service of

process, the burden shifts to the serving party to prove that

service was sufficient.    Rivera-Lopez v. Municipality of Dorado,

979 F.2d 885, 887 (1st Cir. 1992).   A docketed return of service

generally creates a rebuttable, prima facie presumption that

service was sufficient.    Blair v. City of Worcester, 522 F.3d


     2 Defendants purport to move under Federal Rule of Civil
Procedure 12(b)(4). However, Rule 12(b)(4) governs motions to
dismiss for insufficient process, and defendants offer no
evidence or argument that there was any defect in the form of
process at issue (notably, defendants do not assert that process
was insufficient because the summons and complaint identifies
the corporate defendants by their former corporate names).
Instead, defendants argue only that service of process was
insufficient; motions to dismiss for insufficient service of
process are governed by Rule 12(b)(5). Blair v. City of
Worcester, 522 F.3d 105, 110 (1st Cir. 2008).

                                 4
105, 111 (1st Cir. 2008).   The challenging party may rebut the

presumption through presentation of evidence, and the serving

party may either present countervailing evidence or seek a stay

of proceedings pending discovery and/or an evidentiary hearing.

Id. at 112-115.   Where evidence establishes the insufficiency of

service, courts enjoy broad discretion either to dismiss an

action entirely for failure to effect service or to quash the

defective service and permit re-service, meanwhile retaining the

case.   See Henderson v. United States, 517 U.S. 654, 662 (1996);

see also, e.g., Ramirez De Arellano v. Colloides Naturels Int'l,

236 F.R.D. 83, 85 (D.P.R. 2006).



     B.   Analysis

     Before a federal court may exercise jurisdiction over a

defendant, that defendant must first be properly served with

process under Federal Rule of Civil Procedure 4.   See United

States v. Carr, Case No. 2:11-cv-00280-GZS, 2012 U.S. Dist.

LEXIS 27930, *4 (D. Me. Mar. 2, 2012); see also, e.g., Direct

Mail Specialists v. Eclat Computerized Techs., Inc., 840 F.2d

685, 688 (9th Cir. 1988) (citations omitted).   This is not

because service of process is itself a jurisdictional

requirement, but rather because proper service is the mechanism

through which exercise of jurisdiction is effected:



                                 5
    Before a federal court may exercise personal
    jurisdiction over a defendant, the procedural
    requirement of service of summons must be satisfied.
    “Service of summons is the procedure by which a court
    having venue and jurisdiction of the subject matter of
    the suit asserts jurisdiction over the person of the
    party served.” Mississippi Publishing Corp. v.
    Murphree, 326 U.S. 438, 444–445 (1946). Thus, before
    a court may exercise personal jurisdiction over a
    defendant, there must be more than notice to the
    defendant and a constitutionally sufficient
    relationship between the defendant and the forum.
    There also must be a basis for the defendant's
    amenability to service of summons. Absent consent,
    this means there must be authorization for service of
    summons on the defendant.

Omni Capital Int'l v. Rudolf Wolff & Co., 484 U.S. 97, 104

(1987) (internal modifications omitted).



           1.   Sufficiency of Service on the LIPS Companies

    Under Federal Rule of Civil Procedure 4, a plaintiff may

serve a corporate defendant within a judicial district of the

United States by delivering a copy of the summons and complaint

to an officer, to a managing or general agent of the defendant,

or to any authorized agent of the defendant for service of

process.   Fed. R. Civ. P. 4(h)(1)(B).   In the alternative, a

plaintiff may serve a corporate defendant by following the law

governing service of either the state where the district court

is located or the state where the defendant is located when

service is made.   Fed. R. Civ. P. 4(h)(1)(A), 4(e)(1).




                                 6
    Here, Villano attempted service on all the LIPS companies

in New York, on LIPSNH additionally in New Hampshire, and on

LIPSMA additionally in Massachusetts.      Each of those states has

different service requirements.

    Under New Hampshire law, service on a corporation may be

accomplished by serving the corporation’s registered agent.         RSA

293-A:5.04, 15:10.   In the alternative, a plaintiff may serve a

corporation by mailing a copy of the summons and complaint by

registered or certified mail to the corporate secretary at the

corporation’s principal office (in the case of a domestic

corporation) or to the address of the principal office listed in

the corporation’s most recent annual report (in the case of a

foreign corporation).    Id.

    Under New York law, there are two alternative methods for

serving a corporation.   First, the plaintiff may provide a copy

of the summons to an officer, director, or managing or general

agent of the corporation.      NY CPLR § 311(a)(1).   Second, the

plaintiff may deliver duplicate copies of the summons, together

with a statutory fee, to the office of the New York Secretary of

State.   NY CPLR §§ 306(b)(1), 307(b).

    Under Massachusetts law, service on a domestic corporation

is accomplished by delivering a copy of the summons and

complaint to an officer or a managing or general agent of the



                                   7
corporation at its principal place of business.     Mass. R. Civ.

Pr. 4(d)(2).

    As a matter of federal procedural law, minor formal defects

in service may be disregarded so long as the defendant receives

actual notice of the complaint and the method of service is in

substantial compliance with the requirements of Rule 4.      See

Precision Etchings & Findings, Inc. v. LGP Gem, Ltd., 953 F.2d

21, 23-25 (1st Cir. 1992) (citations omitted).



               a.   Service on LIPS

    On July 11, 2019, LIPS amended its articles of

incorporation for the sole purpose of changing its name to Miles

Moss of New York, Inc.     Doc. no. 15-2, exh. 3.   Both before and

after that amendment, the records of the New York Department of

State reflected that LIPS’s principal business office and

address for service of process were 586 Commercial Avenue,

Garden City, NY, 11530.     Id. at 1.

    Villano attempted to serve LIPS on October 28, 2019, by

hand-delivering a copy of the summons and complaint to the

Garden City address, specifically to a person identified in the

service return documents as the “Branch Manager” of the business

located at that address.    Doc. no. 8, at 3.   In addition, also

on October 28, 2019, Villano mailed a copy of the summons and



                                   8
complaint to LIPS at the Garden City address through regular

mail.    Id.3   At the time Villano made these efforts to serve

LIPS, the records of the New York Department of State indicated

that the Garden City address was LIPS’s principal business

office and designated address for service of process.          Doc. no.

16, at ¶¶ 2, 6; doc. no. 15-2, exh. 3, at 1.          Moreover, this

court can properly take judicial notice (and does so notice)

that, as of the date of this order, the New York Department of

State’s Corporation and Business Entity Database continues to

identify the Garden City address as the principal office and

designated address for service of process for Miles Moss of New

York, Inc. (formerly known as LIPS).4

     In support of their challenge to the sufficiency of service

on LIPS, the service defendants offer the affidavit of Kathy

Fields, the former Chief Financial Officer of all three of the

LIPS companies.     Doc. no. 12-2.       Fields states that on July 8,



     3 On October 29, 2019, Villano made a further effort to
serve LIPS by hand-delivery and regular mail at a residence
located at 20 Eagle Chase, Woodbury, NY 11797. Doc. no. 8, at
2. Because nothing in the record suggests that LIPS has ever
maintained offices at the Woodbury address for any purpose, the
court disregards Villano’s attempt to serve LIPS at that
address.

     4 Courts may properly take notice sua sponte of facts not
subject to reasonable dispute where they are subject to accurate
and ready determination from reliably accurate sources. Fed. R.
Evid. 201(b)(2), (c).

                                     9
2019, the Mosses caused the sale of all assets of the LIPS

companies to a third party, Core & Main LP (“Core”).     Id. at

¶ 4.    Fields states that, following that sale, the Garden City

address ceased to be a business location of LIPS, and no person

working at that address was an employee or agent LIPS for any

purpose, including for purposes of service of process.     Doc. no.

12-2, at ¶¶ 4-7.

       Notwithstanding Fields’ affidavit, LIPS did not at any

material time amend its designations with the New York

Department of State.    Thus, as a matter of New York law, at the

time of service the Garden City address was LIPS’s principal

business address and address for service of process.     NY BCL §§

304(d), 408(1), 408(7).    Even fully crediting Fields’ testimony

that no person employed at that address was in fact an agent of

LIPS for any purpose, Villano’s hand-delivery of the summons and

complaint to a person identified as a Branch Manager of the

business operating at LIPS’s principal business address

constituted, at minimum, substantial compliance with the

requirements of Rule 4(h)(1)(B).      Similarly, Villano’s having

sent copies of the summons and complaint through regular mail to

LIPS’s designated address for service of process constituted

substantial compliance with the requirements of RSA 293-A:15.10.

In addition, it is undisputed that LIPS received timely actual



                                 10
notice of this action and actually received copies of the

summons and complaint.   See, e.g., doc. no. 15-2 at ¶ 5.         It

follows that such substantial compliance with the formal

requirements of service is sufficient for purposes of Rule

12(b)(5).   See Precision Etchings, 953 F.2d at 23-25.      The

service defendants’ motion to dismiss is therefore denied as to

defendant LIPS.



               b.    Service on LIPSNH

    On January 4, 2019, LIPSNH filed an annual report with the

New Hampshire Department of State reciting the Garden City, New

York address as its principal office address and as the business

address of all three Mosses.   Doc. no. 15-2, exh. 5.      The 2019

annual report recited a Concord, New Hampshire, address for the

company’s registered agent.    Id.     However, effective January 14,

2019, LIPSNH filed a statement of change with the New Hampshire

Department of State, naming Robert as LIPSNH’s registered agent

for service of process and stating the registered company’s

address for service as 50B Northwestern Drive, Unit 6, Salem, NH

03079.   Doc. no. 15-2, exh. 6.      The January 14 amendment

effected no change to the recorded principal business office of

the company or to the recorded business offices of the Mosses.




                                  11
On April 30, 2019, LIPSNH amended its articles of incorporation

solely to change its name to Miles Moss of NH, Inc.

    Villano attempted to serve LIPSNH on October 25, 2019, by

hand-delivering a copy of the summons and complaint to the Salem

address, specifically to a person identified in the service

return documents as authorized to accept service on behalf of

“Robert Moss.”    Doc. no. 4 at 2.    On October 28, 2019, Villano

further attempted to serve LIPSNH by hand-delivering a copy of

the summons and complaint to a person employed at the Garden

City address.    Doc. no. 9 at 1.5    At the time Villano made these

efforts to serve LIPSNH, the records maintained by the New

Hampshire Department of State indicated that the Garden City

address was LIPSNH’s principal business address, that Robert was

LIPSNH’s registered agent, and that the Salem address was

LIPSNH’s address for service of process.      Doc. no. 16 at ¶¶ 2,

6; Doc. no. 15-2, exh. 5.    Pursuant to Rule 201, the court takes

judicial notice that the corporate records database of the

Corporate Division of the New Hampshire Department of State

continues to identify the Garden City address as the principal




    5  On October 29, 2019, Villano made a further effort to
serve LIPSNH by hand-delivery and regular mail to the Woodbury,
New York address. Because nothing in the record suggests that
LIPSNH has ever maintained offices at the Woodbury address for
any purpose, the court disregards the attempt to serve LIPSNH at
that address.

                                 12
business address, Robert as the registered agent, and the Salem

address as the registered address for service of process for

Miles Moss of NH, Inc. (formerly known as LIPSNH).     Fed. R.

Evid. 201(b)(2), (c).

    In support of their challenge to the sufficiency of service

on LIPSNH, the service defendants rely on Fields’ statement that

following the sale of the LIPS companies’ assets to Core, the

Garden City address and Salem address ceased to be business

locations of LIPSNH, and that thereafter no person working at

either of those addresses was an employee or agent of LIPSNH for

any purpose, including for purposes of service of process.       Doc.

no. 12-2 at ¶¶ 4-7.     However, Fields’ affidavit does nothing to

change the fact that LIPSNH did not at any material time file a

statement of change with the New Hampshire Secretary of State to

name a new registered agent or to register any new address as

the corporation’s address for service of process.     As a result,

at the time of service, the Salem address was LIPSNH’s

registered address for service of process as a matter of New

Hampshire law, and Robert was LIPSNH’s registered agent.

Villano’s hand-delivery to a person at the Salem address who

identified himself as authorized to accept such service on

Robert’s behalf was therefore, at minimum, substantially

compliant with the requirements of both Rule 4(h)(1)(B) and RSA



                                  13
293-A:504.      Further, Villano’s efforts to effect service

resulted in LIPSNH’s actual knowledge of this action and actual

receipt of the summons and complaint.        Such substantial

compliance is sufficient for purposes of Rule 12(b)(5).         See

Precision Etchings, 953 F.2d at 23-25.        The service defendants’

motion to dismiss is therefore denied as to defendant LIPSNH.



                    c.   Service on LIPSMA

       On April 30, 2019, LIPSMA amended its articles of

incorporation solely to change its name to Miles Moss of MA,

Inc.       Doc. no. 15-2, exh. 8.   On June 4, 2019, LIPSMA filed an

annual report with the Secretary of the Commonwealth of

Massachusetts6 which stated the address of LIPSMA’s principal

office as 210 Ricciuti Dr., Quincy MA 02169, and identified the

company’s registered agent as Robert, also at the Quincy

address.      Id.

       Villano attempted to serve LIPSMA on October 24, 2019, by

hand-delivering a copy of the summons and complaint to the

Quincy address, specifically to a person identified both as

“Thomas Villano” (apparently the son of the plaintiff in this




       Notwithstanding the amendment of April 30, 2019, LIPSMA’s
       6

annual report of June 4, 2019, stated its “exact” corporate name
as “Long Island Pipe Supply of Massachusetts.”


                                     14
action) and as a “Branch Manager” of LIPSMA.   Doc. no. 3.7   At

that time, the records maintained by the Massachusetts

Corporations Division indicated that the Quincy address was

LIPSMA’s principal business address and address for service of

process.   Doc. no. 16 at ¶¶ 2, 6; Doc. no. 15-2, exh. 4.

Pursuant to Rule 201, the court takes judicial notice that, as

of the date of this order, the corporate records database of the

Corporate Division of the Secretary of the Commonwealth of

Massachusetts continues to identify the Quincy address as the

principal business address, Robert as the registered agent, and

the Quincy address as the registered address for service of

process for Miles Moss of MA, Inc. (formerly known as LIPSMA).

Fed. R. Evid. 201(b)(2), (c).

    In support of their challenge to the sufficiency of service

on LIPSMA, the service defendants rely on Fields’ statements

that following the sale of the LIPS companies’ assets to Core,

the Quincy address ceased to be a business location of LIPSMA,

and that thereafter no person working at that address was an


    7  On October 28, 2019, Villano made a further attempt to
serve LIPSMA, by hand-delivery to the Garden City, New York
address. On October 29, 2019, Villano made yet a further such
attempt, by hand-delivery and regular mail to the Woodbury, New
York address. Because nothing in the record suggests that LIPSMA
has ever maintained offices at either the Garden City address or
the Woodbury address for any purpose, the court disregards the
attempts to serve LIPSMA at those addresses.


                                15
employee or agent LIPSMA for any purpose, including for purposes

of service of process.    Doc. no. 12-2 at ¶¶ 4-7.   However,

LIPSMA, like the other LIPS companies, did not at any material

time file an annual report or statement of change identifying a

new principal office, registered agent, or registered address

for service of process.    Fields’ affidavit therefore does not

provide grounds for modifying the conclusion that as a matter of

Massachusetts law, at all material times Robert was LIPSMA’s

registered agent and the Quincy address was LIPSMA’s principal

office and registered address for service of process.     MA ST

156D §§ 1.40, 5.01, 5.02.    Villano’s hand-delivery of the

summons and complaint to a person identified as a managing

employee at the Quincy address was therefore substantially

compliant with the formal requirements of Rule 4(h)(1)(B), RSA

293-A:15.10, and Mass. R. Civ. Pr. 4(d)(2).    Further, because

Villano’s efforts to effect service resulted in LIPSMA’s actual

knowledge of this action and actual receipt of the summons and

complaint, such substantial compliance is sufficient for

purposes of Rule 12(b)(5).    See Precision Etchings, 953 F.2d at

23-25.   The service defendants’ motion to dismiss is therefore

denied as to defendant LIPSMA.




                                 16
          2.     Sufficiency of Service on Robert and Bradley

    Rule 4 also sets forth the requirements governing service

on an individual defendant.     A plaintiff may serve an individual

by (i) delivering a copy of the summons and complaint to the

individual personally; (ii) leaving a copy of the summons and

complaint at the individual’s usual place of abode with a person

residing there of suitable age and discretion; or (iii)

delivering a copy of the summons and complaint to an authorized

agent for receiving such service.      Fed. R. Civ. P. 4(e)(2).   In

the alternative, a plaintiff may serve an individual by

following the law governing service of either the state where

the district court is located (here, new Hampshire) or the state

where the defendant is located when service is made (here, New

York).   Fed. R. Civ. P. 4(e)(1).

    New Hampshire law provides for service on a nonresident

individual defendant through sending the summons and complaint

to the defendant’s last known abode or place of business through

registered mail, then providing proof of such mailing, together

with a statutory fee and further copies of the summons and

complaint, to the New Hampshire Secretary of State.     RSA

510:4(II).     Here, there is no suggestion in the record that

Villano attempted service through the office of the New

Hampshire Secretary of State.



                                  17
    Under New York law, service on an individual may be

accomplished using three alternative methods.    First, a

plaintiff may serve an individual by delivering the summons to

the defendant in New York.   NY CPLR § 308(1).   Second, a

plaintiff may serve an individual by delivering the summons to a

person in New York of suitable age and discretion at the

defendant’s actual place of business, dwelling place, or usual

place of abode, and by either mailing the summons to the

defendant’s last known residence or mailing the summons by first

class mail in an envelope marked “personal and confidential”

(and not otherwise indicating that it contains a summons or

pertains to a legal action against the defendant) to the

defendant’s actual place of business.    NY CPLR § 308(2).   Third,

and finally, service on an individual may be accomplished by

delivering the summons to the defendant’s designated agent for

service of process in New York.    NY CPLR § 308(3).

    As noted, as a matter of federal procedural law, minor

formal defects in service may be disregarded so long as the

defendant receives actual notice of the complaint and the method

of service is in substantial compliance with the requirements of

Rule 4.   See Precision Etchings, 953 F.2d at 23-25.

    Prior to attempting service on Robert and Bradley,

Villano’s counsel relied on available public documents and on



                                  18
paid online services in an attempt to identify one or more

addresses of record for those defendants.    Doc. no. 16, at ¶ 2.

Counsel’s efforts uncovered two residential addresses for

Robert—the Woodbury, NY address and a Granby, CT, address—and

two residential addresses for Bradley—the Woodbury address and a

New York City address.   Id. at ¶ 3.   On the accurate

understanding that Robert was at all material times a resident

of New York, counsel disregarded the Connecticut address for

purposes of effecting service.   Id. at ¶¶ 5, 8.   Counsel further

verified that, although the deed to the premises at the Woodbury

address had been in the name of Wendy Moss since 1994, Wendy is

a member of Robert’s and Bradley’s family.    Id. at ¶¶ 5, 7.

     On October 29, 2019, Villano attempted to serve Robert and

Bradley with process by hand-delivering copies of the summons

and complaint to a security guard at the gate of the Woodbury

address and mailing further copies to that same address.8    Doc.

no. 10.

     In support of their challenge to the sufficiency of service

on Robert and Bradley, the service defendants offer those

defendants’ affidavits that neither has resided at the Woodbury

address since 2002.   Doc. no. 12-3 at ¶ 4; doc. no. 12-4 at



     8 The record reveals no grounds for Villano’s decision to
disregard the New York City address associated with Bradley.

                                 19
¶ 4.   That testimony is sufficient to rebut any presumption that

the Woodbury address could have been either Robert’s or

Bradley’s usual place of abode at or around the time Villano

attempted service there.

       Because Robert and Bradley have not maintained a residence

at the Woodbury address for nearly two decades, Villano’s

efforts were not substantially compliant with the requirements

of Rule 4(e)(2) or NY CPLR § 308.      The service defendants’ Rule

12(b)(5) motion is therefore granted as to Robert and Bradley,

and service on them is quashed.     Villano shall have thirty days

from the date of this order to serve Robert and Bradley with

process in this action.



II.    Personal Jurisdiction

       LIPSMA and the Mosses (collectively, the “personal

jurisdiction defendants”) assert that this court may not

properly exercise personal jurisdiction over them in connection

with this action because they lack the requisite contacts with

New Hampshire.    On that basis, the personal jurisdiction

defendants move for dismissal of Villano’s claims against them.

       As to LIPSMA, Villano contends that it is subject to

personal jurisdiction here because it (jointly with LIPS and

LIPSNH) employed him to perform services in this state.       The



                                  20
personal jurisdiction defendants argue that LIPSMA was not at

any time Villano’s employer, and that Villano’s presence in New

Hampshire was incidental to LIPSMA’s contacts with him.

    As to the Mosses, it is Villano’s position that they are

properly subject to personal jurisdiction in New Hampshire

because they each took affirmative steps to supervise his work

activities and to dictate the terms and conditions of his

employment in this state.    The personal jurisdiction defendants

argue that Villano’s allegations and evidentiary proffer are

insufficient to support the conclusion that any of the Mosses

purposefully availed themselves of the privilege of conducting

any activities in New Hampshire.



    A.      Legal Standard

    “To hear a case, a court must have personal jurisdiction

over the parties, that is, the power to require the parties to

obey its decrees.”    Astro–Med, Inc. v. Nihon Kohden Am., Inc.,

591 F.3d 1, 8 (1st Cir. 2009) (internal citation and quotations

omitted).   Where, as here, a defendant challenges personal

jurisdiction through a motion under Federal Rule of Civil

Procedure 12(b)(2), the plaintiff has the burden to establish

that the court may properly exercise such jurisdiction.     See

Hannon v. Beard, 524 F.3d 275, 279 (1st Cir. 2008); GT Solar



                                 21
Inc. v. Goi, Case. No. 08–cv–249–JL, 2009 WL 3417587, at *2

(D.N.H. 2009); ICP Solar Techs., Inc. v. TAB Consulting, Inc.,

413 F. Supp. 2d 12, 14 (D.N.H. 2006).     Allegations of

jurisdictional facts are construed in the plaintiff's favor.

ICP Solar, 413 F. Supp. 2d at 14.

     There are several appropriate methods for determining

whether a plaintiff has met the burden to establish personal

jurisdiction over a defendant, the “most conventional” of which

(at the pleading stage of a proceeding) is the prima facie

method.     See Daynard v. Ness, Motley, Loadholt, Richardson &

Poole, P.A., 290 F.3d 42, 51 (1st Cir. 2002) (citations

omitted).    The prima facie method requires the court to consider

“only whether the plaintiff has proffered evidence that, if

credited, is enough to support findings of all facts essential

to personal jurisdiction.”     Boit v. Gar-Tec Prod., Inc., 967

F.2d 671, 675 (1st Cir. 1992).     The court applies the prima

facie method here.9




     9 Naturally, where the court denies a party’s motion to
dismiss for lack of personal jurisdiction in reliance on the
prima facie standard, the party challenging such jurisdiction
retains the right to a determination of jurisdictional issues on
a preponderance-of-the-evidence standard at trial or otherwise
at a subsequent pretrial plenary evidentiary hearing. See Boit
v. Gar-Tec Prods., Inc., 967 F.2d 671, 676 (1st Cir. 1992);
Foster-Miller, Inc. v. Babcock & Wilcox Can., 46 F.3d 138, 145-
146 (1st Cir. 1995).

                                  22
    Under the prima facie standard, courts “take specific facts

affirmatively alleged by the plaintiff as true (whether or not

disputed) and construe them in the light most congenial to the

plaintiff's jurisdictional claim.”    Mass. Sch. of Law at

Andover, Inc. v. Am. Bar Ass'n, 142 F.3d 26, 34 (1st Cir. 1998).

    To make a prima facie showing of [personal
    jurisdiction over a defendant], the plaintiff
    ordinarily cannot rest upon the pleadings, but is
    obliged to adduce evidence of specific facts. . . .
    [T]he district court acts not as a factfinder, but as
    a data collector. That is to say, the court, in a
    manner reminiscent of its role when a motion for
    summary judgment is on the table, . . . must accept
    the plaintiff's (properly documented) evidentiary
    proffers as true for the purpose of determining the
    adequacy of the prima facie jurisdictional showing.

Foster–Miller, Inc. v. Babcock & Wilcox Can., 46 F.3d 138, 145

(1st Cir. 1995).   The plaintiff is thus ordinarily obliged to

rely on specific facts supported by record evidence to defeat a

defendant's motion to dismiss for lack of personal jurisdiction.

See ICP Solar, 413 F. Supp. 2d at 14.    The court may also

consider uncontested facts submitted by the defendant.       See

Mass. Sch. of Law., 142 F.3d at 34.     The court does not assess

credibility or engage in other “differential factfinding.”

Foster–Miller, 46 F.3d at 145.   “Despite the liberality of this

approach, the law does not require [the court] . . . to credit

conclusory allegations or draw farfetched inferences.”       Mass.

Sch. of Law, 142 F.3d at 34 (internal quotations omitted).



                                 23
    B.   Analysis

    "Personal jurisdiction implicates the power of a court over

a defendant."   Foster-Miller, 46 F.3d at 143.   The outer limits

of that power are bounded by the requirements of federal

constitutional due process.   Ins. Corp. of Ir. v. Compagnie Des

Bauxites De Guinee, 456 U.S. 694, 702 (1982).    Where, as here,

no federal statute governs personal jurisdiction, the district

court looks to the law of the forum state to determine whether

that law calls for any narrower limitation on the court’s

personal jurisdictional power.   See, e.g., Sawtelle v. Farrell,

70 F.3d 1381, 1387 (1st Cir. 1995).   New Hampshire’s long-arm

personal jurisdiction statute creates a standard co-extensive

with federal jurisdictional standards, so a federal court

sitting in the District of New Hampshire may exercise personal

jurisdiction wherever it is possible to do so within the limits

of federal constitutional due process.   Phillips Exeter Acad. v.

Howard Phillips Fund, 196 F.3d 284, 287 (1st Cir. 1999); see

also Phelps v. Kingston, 130 N.H. 166, 171 (1987).

    Constitutional due process generally requires that the

exercise of personal jurisdiction over a defendant “be

‘consistent with traditional notions of fair play and

substantial justice.’”   D'Almeida v. Stork Brabant B.V., 71 F.3d



                                 24
50, 51 (1st Cir. 1995) (quoting International Shoe Co. v.

Washington, 326 U.S. 310, 316 (1945)).     Specifically, the due

process clause of the Fourteenth Amendment “prohibits a court

from imposing its will on persons whose actions do not place

them in a position where they reasonably can foresee that they

might be called to account in that jurisdiction."     Phillips

Exeter, 196 F.3d at 287 (citing World-Wide Volkswagen Corp. v.

Woodson, 444 U.S. 286, 297 (1980)).     The court’s analysis of

jurisdictional fairness centers on the quality and quantity of

the defendant's contacts with the forum state.     See id. at 288.

    Two forms of personal jurisdiction can apply to a

nonresident defendant: general and specific.     Cossaboon v. Maine

Med. Ctr., 600 F.3d 25, 31 (1st Cir. 2010).     Here, Villano

relies only on specific jurisdiction.     The court limits its

analysis accordingly.

    Specific personal jurisdiction allows a court to consider a

claim against a defendant so long as the claim “relates

sufficiently to, or arises from, a significant subset of

contacts between the defendant and the forum."     Phillips Exeter,

196 F.3d at 288.   The courts of the First Circuit conduct a

three-part inquiry to determine whether, in connection with a

given claim, the exercise of specific personal jurisdiction over

a nonresident defendant is appropriate:



                                25
    (1) whether the claim directly arises out of, or
    relates to, the defendant's forum state activities;
    (2) whether the defendant's in-state contacts
    represent a purposeful availment of the privilege of
    conducting activities in the forum state, thereby
    invoking the benefits and protections of that state's
    laws and making the defendant's involuntary presence
    before the state's courts foreseeable; and (3) whether
    the exercise of jurisdiction is reasonable.

Baskin-Robbins Franchising LLC v. Alpenrose Dairy, Inc., 825

F.3d 28, 35 (1st Cir. 2016) (citations and internal

modifications and quotation marks omitted).    The plaintiff bears

the burden in connection with the first two elements of the

inquiry.   The burden then shifts to the defendant to "present a

compelling case,” in light of the strength of the plaintiff’s

showing in connection with the first two elements, that the

exercise of jurisdiction would not be reasonable.     Burger King

Corp. v. Rudzewicz, 471 U.S. 462, 476-478 (1985); see also

Baskin-Robbins, 825 F.3d at 38.    All three elements must be

established before specific personal jurisdiction may attach.

Phillips v. Prairie Eye Center, 530 F.3d 22, 27 (1st Cir. 2008).

At all steps of the inquiry, the court analyzes each defendant’s

contacts with the forum separately.    Calder v. Jones, 465 U.S.

783, 790 (1984).




                                  26
           1.     Jurisdictional Facts

     The parties agree as to all material jurisdictional facts,

and disagree only as to the legal conclusions that may properly

be drawn from them.      Thus, the personal jurisdiction defendants’

evidentiary proffer is in all material respects consistent with

Villano’s jurisdictional allegations.      In what follows, the

court therefore summarizes Villano’s material allegations and

the parties’ evidentiary proffers together.

     LIPS and LIPSNH were at all relevant times affiliated

companies under the ownership and control of the Mosses,10 doc.

no. 12-2 at ¶ 2, and LIPSMA was a wholly-owned subsidiary of

LIPS, id., doc. no. 1-2 at ¶ 3.     The parties are in agreement

that the LIPS companies shared common management and common

ownership.      Doc. no. 12-2. at ¶ 2; doc. no. 1-2 at ¶¶ 7, 19.

Villano alleges that the LIPS companies, in addition, shared

centralized control of labor relations and had interrelated

operations; defendants offer no contrary evidence.      Doc. no. 1-2

at ¶ 19.




     10Villano alleges that LIPSNH was a wholly-owned subsidiary
of LIPS, but offers no evidence in support of that allegation.
The personal jurisdiction defendants offer evidence tending to
establish that LIPS and LIPSNH were affiliated companies, each
wholly owned by the Mosses. This immaterial disagreement
regarding ownership of LIPSNH is the sole point of direct
conflict between the parties’ versions of the relevant facts.

                                   27
    Villano offers his affidavit stating that in July 2012,

Robert interviewed him in Salem, New Hampshire, for a position

as director of the information technology department for all

three of the LIPS companies.   Doc. no. 15-4 at ¶ 1.   The parties

are in agreement that after the LIPS companies hired Villano for

that position, he maintained an office in LIPSNH’s New Hampshire

offices and primarily served the LIPS companies from that

office.   Id. at ¶¶ 3-4; doc. no. 15-4 at ¶ 10.   Villano alleges

that he received his compensation and W-2 forms at all material

times from LIPSMA.    Doc. no. 1-2 at ¶ 14.   It is Villano’s

position that he was jointly employed by LIPS, LIPSMA, and

LIPSNH during the entire tenure of his employment by the LIPS

companies.   Id. at ¶ 18.

    According to Villano’s affidavit testimony, Robert

expressly instructed Villano that each of the Mosses would

supervise his employment.    Doc. no. 15-4 at ¶ 6.   In fact,

according to Villano, all three Mosses frequently and regularly

supervised Villano’s work, both in person and telephonically.

Id. at ¶¶ 7-9.   Villano alleges that employees of all three of

the LIPS companies supervised his work, set his work schedule,

issued job-related instructions, and dictated his travel

requirements.    Doc. no. 1-2 at ¶ 16.   However, notwithstanding

that Villano primarily served the LIPS companies from an office



                                 28
in LIPSNH’s headquarters, received his compensation from LIPSMA,

and received supervision from employees of all three entities,

the LIPS companies classified Villano in their internal records

as an employee only of LIPS.    Doc. no. 15-4 at ¶¶ 8-9.

    According to Villano’s affidavit testimony, Robert told him

that his employment was terminated on July 16, 2018, while

Villano was in New Hampshire.    Doc. no. 15-4 at ¶ 12.    Villano

alleges that all three Mosses contributed to the decision to

terminate his employment.    Doc. no. 1-2 at ¶¶ 69-72, 89-90.

While none of the Mosses regularly conducts business “on [his]

own behalf” in New Hampshire, doc. no. 12-3 at ¶ 5, doc. no. 12-

4 at ¶ 5, doc. no. 12-5 at ¶ 5, the Mosses do not deny regularly

visiting or conducting business in New Hampshire on behalf of

one or all of the LIPS companies, including in connection with

the terms and conditions of Villano’s employment there.



         2.     Personal Jurisdiction Over LIPSMA in New
                Hampshire

    Villano appears to take the position that, because he was

(in his view) jointly employed by all three LIPS companies, all

of the LIPS companies’ contacts with New Hampshire may be

imputed to LIPSMA for jurisdictional purposes.    The court

disagrees.    Regardless of whether it may ultimately be

established that the LIPS companies were Villano’s joint

                                 29
employers, each defendant’s forum-related contacts must be

evaluated independently.   Calder, 465 U.S. at 790; see also

Daimler AG v. Bauman, 571 U.S. 117, 134-136 (2014).

    Villano has nevertheless met his burden to establish a

prima facie case that LIPSMA is properly subject to personal

jurisdiction in New Hampshire in connection with his claims.

Villano’s evidentiary proffer, viewed in light of the Rule

12(b)(2) prima facie standard, establishes that LIPSMA (together

with the other LIPS companies) hired Villano to perform services

for it in New Hampshire and in other locations (including its

own facilities in Massachusetts), and compensated him for his

services performed primarily in New Hampshire.   LIPSMA employees

(together with employees of the other LIPS companies) supervised

Villano’s work, set his work schedule, issued job-related

instructions, and dictated his travel requirements.

    The first element of the specific personal jurisdiction

inquiry, relatedness, requires the plaintiff to show that the

claim arises directly out of specific contacts between the

defendant and the forum state.   Sawtelle, 70 F.3d at 1389.    The

courts apply a “flexible, relaxed standard" in determining

whether the plaintiff has met the burden to establish

relatedness.   Pritzker v. Yari, 42 F.3d 53, 61 (1st Cir. 1994).

Here, Villano’s claims arise from the terms and conditions of



                                 30
his employment and from the termination of his employment.

Because the record supports the conclusion for prima facie

purposes that LIPSMA had a degree of control over the terms and

conditions of Villano’s employment, which occurred primarily in

New Hampshire, Villano has met his burden in connection with

relatedness.

    The second element of the inquiry, purposeful availment,

requires the plaintiff to show that the defendant “deliberately

targeted . . . behavior toward the society or economy of a

particular forum such that the forum should have the power to

subject the defendant to judgment regarding that behavior."

Baskin-Robbins, 825 F.3d at 36 (internal quotation marks and

modifications omitted) (quoting Carreras v. PMG Collins, LLC,

660 F.3d 549, 555 (1st Cir. 2011)).    The function of the

purposeful availment inquiry is to ensure that the defendant

will not be subjected to jurisdiction in a foreign forum “based

solely on random, isolated or fortuitous contacts.”    Id.

(citations and internal quotation marks omitted).    Thus, the two

"cornerstones" of purposeful availment are voluntariness and

foreseeability.   PREP Tours, Inc. v. Am. Youth Soccer Org., 913

F.3d 11, 19-20 (1st Cir. 2019).    Voluntariness requires that the

defendant's contacts with the forum state result from actions of

the defendant rather than from from the unilateral actions of



                                  31
the plaintiff.   See id. at 20.   Foreseeability requires that the

defendant's conduct and connection to the forum state "are such

that [the defendant] should reasonably anticipate being haled

into court there."    Id. (quoting Burger King Corp. v. Rudzewicz,

471 U.S. 462, 474 (1985)).

    Villano’s purposeful availment showing is sufficient to

meet his burden.     The record supports the conclusion for prima

facie purposes that LIPSMA elected to hire an employee in New

Hampshire, compensated that employee for his services performed

primarily in New Hampshire, and supervised the terms and

conditions of his employment there.    In light of these voluntary

actions, it was foreseeable that LIPSMA could be haled into

court in New Hampshire in connection with claims arising out of

the terms and conditions of Villano’s employment.    This is

sufficient to satisfy Villano’s burden in connection with

purposeful availment.

    Because Villano has made a sufficient showing in connection

with the relatedness and purposeful availment elements of the

inquiry, the burden shifts to LIPSMA to show that it would

nevertheless be unreasonable to require it to litigate here.

They have not even attempted to meet this burden.     The court

nevertheless reviews the jurisdictional record to determine




                                  32
whether it supports the conclusion that it would be unreasonable

to require LIPSMA to litigate here.

    The courts consider five factors, sometimes referred to as

the “gestalt factors,” in determining whether the defendant has

met its burden at the final step of the inquiry.    Ticketmaster-

New York v. Alioto, 26 F.3d 201, 209 (1st Cir. 1994).    The

gestalt factors are as follows:    (1) the burden on the defendant

if the defendant is required to litigate in the forum, (2) the

forum state’s interest in adjudicating the dispute, (3) the

plaintiff’s interest in obtaining convenient and effective

relief, (4) the interests of judicial efficiency, and (5) the

relative policy interests of all candidate fora.    See Baskin-

Robbins, 825 F.3d at 38.

    As to the first gestalt factor—the burden of litigating in

New Hampshire—it is of course necessarily burdensome to defend a

lawsuit.   However, only in the case of a special or unusual

burden does this factor weigh against exercise of personal

jurisdiction.   Hannon v. Beard, 524 F.3d 275, 285 (1st Cir.

2008).   Here, defendants concede personal jurisdiction over LIPS

and LIPSNH, such that the LIPS companies will be litigating in

New Hampshire regardless of whether this court considers

Villano’s claims specifically against LIPSMA.    Moreover, because

LIPSMA is a wholly-owned subsidiary of LIPS, under common


                                  33
management with LIPS and LIPSNH, it appears highly unlikely that

requiring LIPSMA to litigate in this forum together with its

closely related co-defendants will pose any special or unusual

burden on it.

     The second gestalt factor—the forum state’s interest in

adjudicating the dispute—also weighs in favor of the exercise of

personal jurisdiction.   New Hampshire has at least some interest

in providing a forum for the redress of injuries to persons

employed in New Hampshire.     So long as the forum state has at

least some degree of interest in adjudicating the dispute, this

factor weighs in favor of exercising personal jurisdiction over

the foreign defendant.   Id.

     The third gestalt factor—the plaintiff’s interest—

virtually always weighs in favor of the exercise of personal

jurisdiction over the foreign defendant.     Sawtelle, 70 F.3d at

1395.   No grounds exist for disturbing that norm where, as here,

the plaintiff will be litigating his dispute in the forum state

whether or not the court exercises jurisdiction over the

specific defendant.   Similarly, because it is not in the

interests of judicial efficiency to require Villano to pursue

his claims against the defendants in multiple fora, the fourth

gestalt factor—the interests of judicial efficiency—likewise

weighs in favor of the exercise of jurisdiction over LIPSMA.


                                  34
    Finally, the fifth gestalt factor—relative policy interests

of New Hampshire and Massachusetts—weighs mildly against the

exercise of jurisdiction over LIPSMA here.    This is because

Massachusetts arguably has a greater interest in providing a

forum for this litigation than New Hampshire.

    Even assigning disproportionate weight to the fifth gestalt

factor, taken together the factors do not suggest in any degree

that the exercise of jurisdiction over LIPSMA in New Hampshire

would be so unfair or unreasonable as to raise constitutional

concerns.    For these reasons, the personal jurisdiction

defendants’ motion to dismiss is denied as to LIPSMA.



            3.   Personal Jurisdiction Over the Mosses in New
                 Hampshire11

    Villano has likewise met his burden to establish a prima

facie case that each of the Mosses is properly subject to


    11 Although Robert and Bradley have not yet been properly
served in this action, such that this court may not properly
exert jurisdiction over them for general purposes, by filing a
Rule 12(b)(2) motion to dismiss they have effectively submitted
themselves to the jurisdiction of the court for the limited
purpose of permitting the court to determine whether the
exercise of personal jurisdiction over them could be proper.
See Ins. Corp. of Ireland, 456 U.S. at 706. The court therefore
considers the merits of the personal jurisdiction defendants’
motion to dismiss as to Robert and Bradley, notwithstanding that
they have not yet been properly served. In the event Villano
fails properly to serve Robert or Bradley, the unserved
defendant or defendants will be dismissed from this action on
Rule 12(b)(5) grounds.

                                 35
personal jurisdiction in New Hampshire in connection with his

claims.   Villano’s evidentiary proffer, viewed in light of the

Rule 12(b)(2) prima facie standard, establishes that Robert

interviewed Villano in New Hampshire for a position in which he

would direct the information technology department for all three

of the LIPS companies.   Robert instructed Villano that he would

perform services for the LIPS companies primarily from New

Hampshire.   After Villano’s hire, all three of the Mosses

frequently and regularly supervised Villano’s work, both in

person and telephonically.     All three Mosses also contributed to

the decision to terminate Villano’s employment, and Robert

communicated that decision to Villano by telephone while Villano

was in New Hampshire.

    As to the relatedness inquiry, Villano’s claims arise from

the terms and conditions of his employment and from the

termination of his employment.     Because the record supports the

conclusion for prima facie purposes that each of the three

Mosses regularly exercised control over the terms and conditions

of Villano’s employment, Villano has met his burden in

connection with relatedness.

    As to purposeful availment, Villano has again met his

burden.   Robert traveled to New Hampshire in order to interview

Villano to work for the LIPS companies while primarily based in



                                  36
New Hampshire.   After hiring him, Robert exercised control over

the terms and conditions of Villano’s employment in New

Hampshire, contributed to the decision to terminate Villano’s

employment, and informed Villano of his termination while

Villano was in New Hampshire.   Bradley and Michael exercised

control over the terms and conditions of Villano’s employment in

New Hampshire and contributed to the decision to terminate

Villano’s employment in New Hampshire.   The Mosses voluntarily

took actions to supervise the employment of a New Hampshire

employee and decided to terminate that employee.   As such, the

Mosses availed themselves of the obligations, protections, and

benefits of New Hampshire employment law.   It was therefore

foreseeable that the Mosses might be haled into a New Hampshire

court in connection with claims arising out of the terms and

conditions of Villano’s employment.

    The burden therefore shifts to the personal jurisdiction

defendants to make a compelling case that it would nevertheless

be unreasonable for the Mosses to be required to litigate here.

Again, they have made no effort to meet this burden.   The court

nevertheless reviews the jurisdictional record to determine

whether it supports the conclusion that it would be

unreasonable, in light of the gestalt factors, to require the

Mosses to litigate here.



                                37
    For the same reasons discussed in connection with LIPSMA,

there would be no special or unusual burden if the Mosses were

required to litigate in New Hampshire.     New Hampshire has at

least some interest in adjudicating Villano’s claims against the

Mosses; Villano has an interest in litigating this dispute in

New Hampshire; it is in the interests of judicial efficiency for

Villano to pursue his claims in a single forum; and weighing the

policy interests of New Hampshire against those of New York is

effectively a draw.    The five gestalt factors, therefore, do not

suggest that the exercise of jurisdiction over any of the three

Mosses in New Hampshire would be so unfair or unreasonable as to

raise constitutional concerns.    For these reasons, the personal

jurisdiction defendants’ motion to dismiss is denied as to the

Mosses.



                              CONCLUSION

    For the foregoing reasons, defendants’ motion to dismiss

(doc. no. 12) is granted in part and denied in part as discussed

above.    Specifically, the motion is granted as to defendants

Robert Moss and Bradley Moss for insufficiency of service and is

otherwise denied.     Service on Robert Moss and Bradley Moss is

quashed, and Villano shall have until April 16, 2020, to serve

Robert Moss and Bradley Moss with process in this action.



                                  38
Pending such service, the court will retain Villano’s action to

the extent filed against those defendants.

      SO ORDERED.




                              __________________________
                              Landya McCafferty
                              United States District Judge

March 16, 2020

cc:   Counsel of Record




                               39
